DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 28 July 2021. 
Claims 1-4, 6-9 and 11-23 are pending in this application. Claims 5 and 10 were cancelled. Claims 21-23 are newly added.


Claim Rejections – 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim 15 as presented in Applicant’s amendment filed on 28 July 2021 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 15, lines 4-5, it recites “wherein the container comprises a container daemon”.  Paragraph [0018] of specification discloses “Container daemon 110 may use a client-server architecture to communicate with a container 120. Container daemon 110 may thereby build, run, and otherwise distribute one or more containers 120 of system 100. In certain implementations, container daemon 110 may be part of system 100, while in other implementations, container daemon 110 may operate remotely, and thus run on a separate computing device.”, and the Drawing Fig. 1 indicated that container daemon 110 that is not within the container 120 (see Fig. 1, 110 and 120). Such embodiment is related to the container is associated with a container daemon, whereas the limitation in claim 15 is related to the container daemon is within the container (container comprises a container daemon). Container is associated with a container daemon (container daemon is outside of container) is not the same as container daemon is within the container (container comprises a container daemon).	

Claims 16-20 and 23, they are depend on claim 15 and do not overcome the deficiencies thereof, therefore they are rejected for the same reason as claim 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES et al. (US. Pub. 2018/0336351 A1) in view of ANTONY et al. (US. Pub. 2016/0371127 A1) and further in view of Bell et al. (US Patent. 10,379,922 B1) and Sohail et al. (US Pub. 2020/0344299 A1). 
JEFFRIES, ANTONY and Sohail were cited in the previous Office Action.

As per claim 1, JEFFRIES teaches the invention substantially as claimed including A system comprising (JEFFRIES, Fig. 1, 100): 
at least one hardware processor (JEFFRIES, Page 16, claim 20, line 1, one or more processors); 
a memory to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to (JEFFRIES, Page 16, claim 20, lines 3-6, one or more computer-readable storage media storing computer-readable instructions that are executable by the one or more processors to perform operations):
identify a list of resources for a container running on the server cluster (JEFFRIES, Fig. 1, 100 (as server cluster); Fig. 2, 126 container event manager; [0016] lines 1-7, When an application accesses a resource in a container, a container event manager implemented in the container monitors container activity that occurs from accessing the resource. The container event manager is configured to generate a include information describing an accessed resource, information describing the application used to access the resource; also see [0005] lines 3-6, an application running in the isolated container is configured to access one or more resources; [Examiner noted: the container event manager monitoring/identifying the one or more resources (as list of resources) accessed by the application in the container; also see [0019] lines 10-11, computational resources, storage resources, network connectivity resources, and so on]);
receive the list of resources for the container (JEFFRIES, [0019] lines 1-3, The container event manager is configured to securely pass these security events to a security event collector; [0017] lines 5-8, a security event can include information describing an accessed resource, information describing the application used to access the resource (as security event collector receive the list of resources); 
forward an event for the container (JEFFRIES, [0089] lines 9-16, The security event collector is configured to analyze the security event to determine a threat level of the malicious activity by comparing the security event to policy specifying acceptable container activity…the security event collector is configured to analyze multiple security events in order to determine a threat level of the malicious activity; [0038] lines 13-16, Upon receiving a security event, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis); 
determine a first recovery action for the container based on the event (JEFFRIES, [0038] lines 14-16, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis, such as to security subsystem 112; [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of malicious activity associated with the security event by comparing information included in the security event against policy; Fig. 4, 408, YES to 412 take corrective action (as recover action); [0057] lines 3-13, in response to determining that a threat level associated with the malicious activity does not satisfy a threat level threshold for a particular security event, security subsystem 112 permits the application 204 to continue accessing one or more resources without intervention. However, in response to determining that a threat level associated with the malicious activity satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious activity (as to determine a recover action)).

JEFFRIES fails to specifically teach wherein the container is associated with a container daemon; monitor a resource in the list of resources for the container, and generate an event for the container, wherein the event corresponds to a failure of the container other than a failure of the container daemon, implement the first recovery action to recover the container from the failure of the container; and implement a second recovery action to recover the container from the failure of the container in response to the container being unchanged by the implementation of the first recovery action.

However, ANTONY teaches wherein the container is associated with a container daemon (ANTONY, Fig. 1, 126-1 virtual container, 124 Container Daemon; [0015] lines 2-7, a container daemon 124 installed therein and running as a guest application under control of guest OS 122. Container daemon 124 is a process that enables the deployment and management of virtual instances (referred to interchangeably herein as "containers" or "virtual containers");
monitor a resource in the list of resources for the container (ANTONY, Fig. 1, 126-1 virtual container; [0033] lines 1-8, Virtualization management module 130 then periodically monitors performance and resource utilization of all VMs within pool 128. At block 218, virtualization management module 130 determines whether resource utilization of pool of VMs 128 has reached a threshold limit according to the received performance metrics of the VMs. In some implementations, the threshold limit may be represented as an absolute value of resources (e.g., GHz, MB), or as a percentage (as including a resource in the list of resources); also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0021] lines 2-3, virtualized resources…CPU and memory resources);
generate an event for the container, wherein the event corresponds to a failure of the container other than a failure of the container daemon (ANTONY, [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0025] lines 6-11, performance metrics (e.g., determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed; also see [0037] lines 1-6, In the case that a container 126 running in a VM 116 is found to be stopped unexpectedly but the VM is running fine, then virtualization management module will restart the container (only) using the same container identifier with help of container daemon 124 (as the container daemon is not failed/stopped) such that the end user can continue to access the container with the same state of the container maintained even after the restart; [0043] lines 11-15, virtualization management module 130 directs container daemon 124 to restart the containers using the same container identifiers and access information (e.g., IP addresses) used by the containers, and updates registry 134 accordingly; [Examiner noted: generate/determine/identify the event (whether the running containers have failed or stopped), however the container daemon is not failed/stopped, since the container daemon is to re-start the failed containers]);
implement the first recovery action to recover the container from the failure of the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual restarts (as implementing the first recover action) the virtual container in the same VM); and 
implement a second recovery action to recover the container from the failure of the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES with ANTONY because ANTONY’s teaching of monitoring the resources of the container and determining/generating different events (i.e., container failed) with performing the recovery action based on the event would have provided JEFFRIES’s system with the advantage and capability to determine different failure events in order to take different approaches for recovering the container which improving the system performance and reliability.

 implementation of the second recovery action to recover the container from the failure of the container is in response to the container being unchanged by the implementation of the first recovery action.

However, Bell teaches the implementation of the second recovery action to recover the container from the failure of the container is in response to the container being unchanged by the implementation of the first recovery action (Bell, Fig. 5, 520 select error recovery procedure to perform…, 530 Error recovery procedure successful? Not successfully, back to 520; Col 2, lines 21-30, The development environment attempts to recover the virtual machine from the error event by performing a first error remediation procedure on the virtual machine. Upon determining that the first error remediation procedure failed to recover the virtual machine from the error event, the development environment attempts to recover the virtual machine from the error event by performing a second error remediation procedure on the virtual machine. The second remediation procedure may be a procedure that is more severe than the first error remediation procedure; also see Col 14, line 63- Col 15, line 17).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES and ANTONY with Bell because Bell’s teaching of performing a second recovery action if the first recover action is not successful would have provided JEFFRIES and ANTONY’s system with the advantage and capability to improving the 

JEFFRIES, ANTONY and Bell fail to specifically teach register the system with a server cluster.

However, Sohail teaches register the system with a server cluster (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY and Bell with Sohail because Sohail’s teaching of providing a registering module to perform the registration with cloud computing platform would have provided JEFFRIES, ANTONY and Bell’s system with the advantage and capability to extend the different functionality by registering different devices or systems with cloud platform which improving the system performance.  

As per claim 2, JEFFRIES, ANTONY, Bell and Sohail teach the invention according to claim 1 above. JEFFRIES further teaches communicate the recovery action for the container to at least one of a clustering software or an operating system (JEFFRIES, Fig. 2, 202 application, 102 Host operating system; [0057] lines 3-4, security subsystem interacts with container manage 118 to control the container 122; lines 9-13, in response to determining that a threat level associated with the malicious activity satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious; [0066] lines 1-6, Container manager 118 is responsible for activating one or more containers 122 that are isolated from host operating system 102 to access resources and to take corrective action in response to determining that malicious activity resulting from resource access satisfies a threat level threshold; [0067] lines 9-12, Container manager 118 is configured to activate container 122 by communicating with host operating system 102).

As per claim 3, JEFFRIES, ANTONY, Bell and Sohail teach the invention according to claim 1 above. ANTONY further teaches access the container and read a container metadata to identify the list of resources for the container (ANTONY, [0019] lines 3-7, Virtualization management module 130 is configured to carry out administrative tasks for the computing system 100, including managing hosts 102, managing VMs running within each host 102, provisioning VMs, migrating VMs from one host to another host, and load balancing between hosts 102 (as including the metadata reader module/function); [0025] lines 4-6, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (as container determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY, Bell and Sohail, as applied to claim 3 above, and further in view of Geldart et al. (US Pub. 2020/0034177 A1).
Geldart was cited in the previous Office Action.

As per claim 4, JEFFRIES, ANTONY, Bell and Sohail teach the invention according to claim 3 above. ANTONY teaches receive the list of resources for the container (ANTONY, [0025] lines 1-3, virtualization management module 130 receives performance metrics of the plurality of container-supported VMs; [0027] lines 2-6, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).
 
JEFFRIES, ANTONY, Bell and Sohail fail to specifically teach provide additional resources to be monitored.

provide additional resources to be monitored (Geldart, [0130] lines 1-7, System 300 further comprises an admin component 366 that monitors which virtual computational resources are running and provides an interface (e.g., web-based interface, command line interface or other interface) that allows a user at a client computer to specify compartment system properties…subscriptions for individual virtual computational resources; also see [0060] lines 12-14, Subscriptions 274 define the virtual computational resources (as additional resources that defined by user) that process requests from processing compartments).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY, Bell and Sohail with Geldart because Geldart’s teaching of providing an interface that allow the user to specifying the virtual computational resources would have provided JEFFRIES, ANTONY, Bell and Sohail’s system with the advantage and capability to allow the user to customize the resources utilization which improving the user experience with the cloud platform.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY, Bell and Sohail, as applied to claim 1 above, and further in view of Duan (US Pub. 2017/0093923 A1).
	Duan was cited in the previous Office Action.

As per claim 6, JEFFRIES, ANTONY, Bell and Sohail teach the invention according to claim 1 above.  JEFFRIES teaches identify the event (JEFFRIES, [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of malicious activity associated with the security event by comparing information included in the security event against policy). 

JEFFRIES, ANTONY, Bell and Sohail fail to specifically teach apply an event filter to identify the event.

However, Duan teaches apply an event filter to identify the event (Duan, Fig. 2, 230 App state monitor (as event filter), 210 intercept module (as event machine module); [0045] lines 1-5, When the app state monitor 230 determines that an app container 120 is started or initiated, the app state monitor 230 may notify or cause the intercept module 210 to intercept the communications from the newly started app container 120).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY, Bell and Sohail with Duan because Duan’s teaching of determining/identifying the event (i.e., start or initiated) and notify/pass this event for further operations would have provided JEFFRIES, ANTONY, Bell and Sohail’s system . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, ANTONY, Bell and Sohail, as applied to claim 1 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).
Butler was cited in the previous Office Action.

As per claim 7, JEFFRIES, ANTONY, Bell and Sohail teach the invention according to claim 1 above.  Sohail teaches register the system with the server cluster (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

JEFFRIES, ANTONY, Bell and Sohail fail to specifically teach automatically register the system with the server cluster.

However, Butler teaches automatically register the system with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device with a registration server; [0062] 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, ANTONY, Bell and Sohail with Butler because Butler’s teaching of automatically registration of the device with server would have provided JEFFRIES, ANTONY, Bell and Sohail’s system with the advantage and capability to allow the system to perform the registration automatically which improving the system efficiency. 

Claims 8-9, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ANTONY et al. (US. Pub. 2016/0371127 A1) in view of Bell et al. (US Patent. 10,379,922 B1).
ANTONY was cited in the previous Office Action.

As per claim 8, ANTONY teaches the invention substantially as claimed including A method comprising: 
monitoring a container of a server cluster, wherein the container is associated with a container daemon (ANTONY, Fig. 1, 126-1 virtual container, 124 Container Daemon; 128 (pool, as server cluster); Fig. 4, 402 Monitor container status in container daemon 124 installed therein and running as a guest application under control of guest OS 122. Container daemon 124 is a process that enables the deployment and management of virtual instances (referred to interchangeably herein as "containers" or "virtual containers")); 
detecting an event in the container, where the event comprises a failure of the container other than a failure of the container daemon (ANTONY, Fig. 4, 404 any container fail? [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed; also see [0037] lines 1-6, In the case that a container 126 running in a VM 116 is found to be stopped unexpectedly but the VM is running fine, then virtualization management module will restart the container (only) using the same container identifier with help of container daemon 124 (as the container daemon is not failed/stopped) such that the end user can continue to access the container with the same state of the container maintained even after the restart; [0043] lines 11-15, virtualization management module 130 directs container daemon 124 to restart the containers using the same container identifiers and access information (e.g., IP addresses) used by the containers, and updates registry 134 accordingly; [Examiner noted: generate/determine/identify/detecting the event (whether the running containers have failed or stopped), however the container daemon is not failed/stopped, since the container daemon is to re-start the failed containers]);
identifying an event type for the event (ANTONY, Fig. 4, 406 VM of failed container also failed?  [0040] lines 3-10, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed. In some embodiments, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself); 
determining a first recovery action for the event based on the identified event type (ANTONY, Fig. 4, 406 NO, 408 Restart failed container in the same VM with same container ID (as recover action based on 406 (event)); 
implementing the first recovery action to recover the container from the failure of the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, virtualization management module 130 restarts (as implementing the first recover action) the virtual container in the same VM); and 
implementing a second recovery action to recover the container from the failure of the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).).

ANTONY fail to specifically teach the implementation of the second recovery action to recover the container from the failure of the container is in response to the container being unchanged by the implementation of the first recovery action.

However, Bell teaches the implementation of the second recovery action to recover the container from the failure of the container is in response to the container being unchanged by the implementation of the first recovery action (Bell, Fig. 5, 520 select error recovery procedure to perform…, 530 Error recovery procedure successful? Not successfully, back to 520; Col 2, lines 21-30, The development environment attempts to recover the virtual machine from the error event by performing a first error remediation procedure on the virtual machine. Upon determining that the first error remediation procedure failed to recover the virtual machine from the error event, the development environment attempts to recover the virtual machine from the error event by performing a second error remediation procedure on the virtual machine. The second remediation procedure may be a procedure that is more severe than the first error remediation procedure; also see Col 14, line 63- Col 15, line 17).



As per claim 9, ANTONY and Bell teach the invention according to claim 8 above. ANTONY further teaches wherein implementing the second recovery action comprises restarting the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).).).

As per claim 13, ANTONY and Bell teach the invention according to claim 8 above. ANTONY further teaches identifying a plurality of resources of the server cluster and monitoring the resources to allow for the detecting the event in the container of the server cluster (ANTONY, Fig. 1, 126-1 virtual container; [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations (as to identifying the plurality of resources); [0027] lines 6-8, virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).

As per claim 21, ANTONY and Bell teach the invention according to claim 8 above. ANTONY further teaches wherein implementing the second recovery action comprises performing a failover on the container (ANTONY, [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted (as unchanged, since it still failed) in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Bell, as applied to claim 8 above, and further in view of Saitoh (US Pub. 2017/0357555 A1).
Saitoh was cited in the previous Office Action.

As per claim 11, ANTONY and Bell teaches the invention according to claim 8 above. ANTONY and Bell fail to specifically teach wherein the event type is an application failure, the application runs on the container, and implementing the first recovery action comprises restarting the application.
 
However, Saitoh teaches wherein the event type is an application failure, the application runs on the container, and implementing the first recovery action comprises restarting the application (Saitoh, [0052] lines 1-7, Restart control module 144 may be configured to restart application 152 in response to detecting a failure of application 152. Restart control module 144 may simply restart isolation container 150, where application 152 was previously running. Application 152 may be restarted in isolation container 150 while maintaining application process 108 prior to the failure).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Bell, as applied to claim 8 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).
Butler was cited in the previous Office Action.

As per claim 12, ANTONY and Bell teaches the invention according to claim 8 above. ANTONY fails to specifically teach registering automatically a solution module daemon with the server cluster.

However, Butler teaches registering automatically a solution module daemon with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device (as solution module daemon) with a registration server; [0062] lines 1-5, Automatically--refers to an action or operation performed by a computer system (e.g., software executed by the computer system) or device (e.g., circuitry, programmable hardware elements, ASICs, etc.), without user input directly specifying or performing the action or operation).

. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Bell, as applied to claim 8 above, and further in view of RAGHOTHAM VENKAT et al. (US Pub. 2018/0358122 A1; hereafter RAGHOTHAM).
RAGHOTHAM was cited in the previous Office Action.

As per claim 14, ANTONY and Bell teaches the invention according to claim 8 above. ANTONY and Bell fails to specifically teach identifying a new event and adding the new event to a list of events.

However, RAGHOTHAM teaches identifying a new event and adding the new event to a list of events (RAGHOTHAM, [0081] lines 1-4, the system 300 will determine if any new events are to be added to the patient's list of events. If there are one or more events to be added, the method 1000 returns to step 1020 to add the new events to the list).

.


Claims 15, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ANTONY et al. (US. Pub. 2016/0371127 A1) in view of Khanna et al. (US Pub. 2020/0327006 A1).
ANTONY was cited in the previous Office Action.

As per claim 15, ANTONY teaches the invention substantially as claimed including A non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by a processor in a source system, cause the processor to (ANTONY, Fig. 1, 106 CPU, 108 memory; Page 6, Claim 8, lines 1-4, A non-transitory computer-readable storage medium comprising instructions that, when executed in a computing device, managing virtual containers in a virtualized environment, by performing the steps of): 
monitoring a container of a server cluster, wherein the container comprises [associated with] a container daemon (ANTONY, Fig. 1, 126-1 virtual container, 124 Container Daemon; 128 (pool, as server cluster); Fig. 4, 402 Monitor container status in container daemon 124 installed therein and running as a guest application under control of guest OS 122. Container daemon 124 is a process that enables the deployment and management of virtual instances (referred to interchangeably herein as "containers" or "virtual containers")); 
detecting an event in the container, where the event comprises a failure of the container other than a failure of the container daemon (ANTONY, Fig. 4, 404 any container fail? [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed; also see [0037] lines 1-6, In the case that a container 126 running in a VM 116 is found to be stopped unexpectedly but the VM is running fine, then virtualization management module will restart the container (only) using the same container identifier with help of container daemon 124 (as the container daemon is not failed/stopped) such that the end user can continue to access the container with the same state of the container maintained even after the restart; [0043] lines 11-15, virtualization management module 130 directs container daemon 124 to restart the containers using the same container identifiers and access information (e.g., IP addresses) used by the containers, and updates registry 134 accordingly; [Examiner noted: generate/determine/identify/detecting the event (whether the running containers have failed or stopped), however the container daemon is not failed/stopped, since the container daemon is to re-start the failed containers]);
identifying an event type for the event (ANTONY, Fig. 4, 406 VM of failed container also failed?  [0040] lines 3-10, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed. In some embodiments, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself); 
determining a recovery action for the event based on the identified event type (ANTONY, Fig. 4, 406 NO, 408 Restart failed container in the same VM with same container ID (as recover action based on 406 (event)); and
implementing the recovery action to recover the container from the failure of the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, virtualization management module 130 restarts (as implementing the first recover action) the virtual container in the same VM); and 

ANTONY fail to specifically teach the implementation of the recovery action to recover the container from the failure of the container is without restarting the container.

 implementation of the recovery action to recover the container from the failure of the container is without restarting the container (Khanna, Fig. 6, 604 container crash; [0026] lines 1-19, a container crash can occur when a specific operation is performed in the overall application, and some aspect of that specific operation is not handled properly within the application or by an external service/interface…Instead of bringing down and restarting the entire application, the container manager technology described herein allows the container manager to selectively disable the parts of the application that caused the crash (e.g., the payment gateway linkages, or the RTGS interface linkages), and bring up the remainder of the application. As such, while one or more of the payment interfaces is selectively disabled, the overall stability of the container is improved and error reporting is carried out to ensure the application will not crash again for the same reason until a proper fix is found [Examiner noted: disable the parts of the crashed applications within the container and not restarting the container]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Khanna because Khanna’s teaching of disable the parts of applications when the container is crashed without just restart the container would have provided ANTONY’s system with the advantage and capability to allow the system to identify the crashed portions and only performing the recovery action to the identified crashed portions which improving the system efficiency and performance.  

As per claim 19, ANTONY and Khanna teach the invention according to claim 15 above. ANTONY further teaches identify a plurality of resources of the server cluster and monitor the resources to allow for the detecting the event in the container of the server cluster (ANTONY, Fig. 1, 126-1 virtual container; [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations (as to identifying the plurality of resources); [0027] lines 6-8, virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).

As per claim 20, ANTONY and Khanna teach the invention according to claim 15 above. ANTONY further teaches access the container to read a container metadata to identify a list of resources to be monitored (ANTONY, [0025] lines 4-6, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics…virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics).

As per claim 23, ANTONY and Khanna teach the invention according to claim 15 above. ANTONY further teaches detect the event based on a performance of the container. (ANTONY, [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations (as to identifying the plurality of resources); [0027] lines 6-8, virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 failed, or stopped unexpectedly).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Khanna, as applied to claim 15 above, and further in view of Bell et al. (US Patent. 10,379,922 B1).

As per claim 16, ANTONY and Khanna teach the invention according to claim 15 above. ANTONY further teaches restart the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).). 

ANTONY and Khanna fail to specifically teach restart the container is in response to the container being unchanged by the implementation of the recovery action

in response to the container being unchanged by the implementation of the recovery action (Bell, Fig. 5, 520 select error recovery procedure to perform…, 530 Error recovery procedure successful? Not successfully, back to 520; Col 2, lines 21-30, The development environment attempts to recover the virtual machine from the error event by performing a first error remediation procedure on the virtual machine. Upon determining that the first error remediation procedure failed to recover the virtual machine from the error event, the development environment attempts to recover the virtual machine from the error event by performing a second error remediation procedure on the virtual machine. The second remediation procedure may be a procedure that is more severe than the first error remediation procedure).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY and Khanna with Bell because Bell’s teaching of performing a second recovery action if the first recover action is not successful would have provided ANTONY and Khanna’s system with the advantage and capability to improving the recovery action which ensuring the system to recovery the crashed applications/VM/containers and improving the system performance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Khanna, as applied to claim 15 above, and further in view of Radhakrishnan et al. (US Pub. 2020/0304297 A1).


As per claim 17, ANTONY and Khanna teach the invention according to claim 15 above. ANTONY teaches wherein the event type is a host failure and the instructions further cause the processor to implement the recovery action to correct, the host failure (ANTONY, [0037] lines 13-16,  In the case that one of the VMs within pool 128 has crashed (as host failure), then virtualization management module 130 restarts all the containers once the crashed VM has been restarted; also see [0040] lines 7-11, virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed (as host failure) based on a failed or unresponsive status from the VM itself; Fig. 4, 406 VM of failed container also failed; 410, 412 or 414).

ANTONY and Khanna fail to specifically teach the recovery action is to correct, automatically, the host failure.

However, Radhakrishnan teaches correct, automatically, the host failure (Radhakrishnan, [0032] lines 4-9, application crashes (e.g., a DL job crash) due to node/container crashes or operating system crashes are detected by the cluster manager and communicated to the LCM. Crashed application containers (e.g., learners) will typically be restarted automatically by the cluster manager).

. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Khanna, as applied to claim 15 above, and further in view of Saitoh (US Pub. 2017/0357555 A1).
Saitoh was cited in the previous Office Action.

As per claim 18, ANTONY and Khanna teaches the invention according to claim 8 above. Khanna further teaches wherein the event type is an application failure, the application running on the container (Khanna, Fig. 6, 604 container crash; [0026] lines 1-19, a container crash can occur when a specific operation is performed in the overall application, and some aspect of that specific operation is not handled properly within the application or by an external service/interface…Instead of bringing down and restarting the entire application, the container manager technology described herein allows the container manager to selectively disable the parts of the application that caused the crash (e.g., the payment gateway linkages, or the RTGS interface linkages), and bring up the remainder of the application. As such, while one or more of the 

ANTONY and Khanna fail to specifically teach the instructions further cause the processor to restart the application and restart the container.

However, Saitoh teaches the instructions further cause the processor to restart the application and restart the container (Saitoh, [0052] lines 1-7, Restart control module 144 may be configured to restart application 152 in response to detecting a failure of application 152. Restart control module 144 may simply restart isolation container 150, where application 152 was previously running. Application 152 may be restarted in isolation container 150 while maintaining application process 108 prior to the failure).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY and Khanna with Saitoh because Saitoh’s teaching of restarting both application and container when the application failure is detected would have provided ANTONY and Khanna’s system with the advantage and capability to allow the system to detect and recover different system failure events which improving the system reliability.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY and Bell, as applied to claim 8 above, and further in view of Khanna et al. (US Pub. 2020/0327006 A1).

As per claim 22, ANTONY and Bell teach the invention according to claim 8 above. ANTONY and Bell fail to specifically teach wherein detecting the event comprises detecting a problem in a virtual interface associated with the container.

However, Khanna teaches wherein detecting the event comprises detecting a problem in a virtual interface associated with the container (Khanna, [0018] lines 1-6, a container manager responds to a container crash by identifying individual services provided by the container, and by performing individual service interface tests to determine which service(s) have restarted properly and which service(s) are encountering errors; [0019] lines 11-15, the container manager confirms operational network connectivity, validate whether certain routes are exposed and operational, and perform other functional checks of other individual service interfaces (as virtual interface)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY and Bell with Khanna because Khanna’s teaching of identifying the operation status/problem in the service interfaces (as virtual interface) would have provided . 


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9 and 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195